Citation Nr: 1101681	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-32 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than October 31, 1991, 
for the award of nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from May 1973 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Jackson, 
Mississippi, that denied the above claim.  


FINDING OF FACT

Following a November 1989 withdrawal, the Veteran did not submit 
a claim, formal or informal, requesting nonservice-connected 
pension benefits until October 1991.


CONCLUSION OF LAW

The requirements for an effective date earlier than October 31, 
1991, for eligibility for a permanent and total disability rating 
for pension purposes have not been met. 38 U.S.C.A. §5110 (West 
2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, in Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 
Vet. App. 165 (2001), the United States Court of Appeals for 
Veterans Claims (Court) held that VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  The Board finds that such 
is the case as to the issues here on appeal.  The facts in this 
case, which involves the assignment of an effective date, are not 
in dispute.  Application of pertinent provisions of the law and 
regulations will determine the outcome.  No amount of additional 
evidentiary development would change the outcome of this case; 
therefore no VCAA notice is necessary.  See DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001) (VCAA is notice not required where 
there is no reasonable possibility that additional development 
will aid the claimant).

Specifically, the Court has held that a Veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts of 
the case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 
410 (2004).

Despite the foregoing, the RO explained VA's and the Veteran's 
respective duties for obtaining evidence and the requirements for 
establishing entitlement to nonservice-connected pension benefits 
in a December 2006 letter.  In addition, general due process 
concerns have been satisfied in connection with this appeal.  See 
38 C.F.R. § 3.103 (2010).  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of his 
appeal and has retained the services of a representative to guide 
him through the appellate process.  Accordingly, the Board will 
proceed to a decision on the merits.

Earlier effective date for nonservice-connected pension benefits

VA pension benefits are provided for a Veteran with honorable 
active military service of 90 days or more during a period of war 
(or discharge or release from service during a period of war for 
a service-connected disability) who is permanently and totally 
disabled from a nonservice-connected disability not the result of 
the Veteran's willful misconduct and who meets certain annual 
income limitation requirements.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. § 3.3(a)(3) (2010).

For the purposes of pension, the permanence of the percentage 
requirements of 38 C.F.R. § 4.16 is a requisite.  Thus, 
nonservice-connected pension benefits may be assigned where the 
nonservice-connected disabilities schedular ratings are less than 
total when the disabled person is, in the judgment of the 
adjudicator, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  38 C.F.R. § 4.16(a) (2010).    

Generally, the effective date of an award based on an original 
claim, a claim reopened after final disallowance, or a claim for 
increase, compensation, dependency and indemnity compensation, or 
pension shall not be earlier than the date of receipt of the 
claim.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2010).    

With regard to disability pension benefits, the effective date 
shall not be prior to the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(1).  For a pension claim received after October 1, 
1984, the effective date will be the date of receipt of the 
claim.  However, if within one year from the date on which the 
Veteran became permanently and totally disabled, the Veteran 
files a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of the 
Veteran's own willful misconduct, was so incapacitating that it 
prevented him from filing a disability pension claim for at least 
the first 30 days immediately following the date on which the 
Veteran became permanently and totally disabled, the disability 
pension award may be effective from the date of receipt of claim 
or the date on which the Veteran became permanently and totally 
disabled, whichever is to the advantage of the Veteran.  
Extensive hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of a claim.  
38 C.F.R. § 3.400(b)(1)(ii) (2010).   

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).    

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155 (2010); Norris v. West, 
12 Vet. App. 413 (1999).    

In a decision of the Board dated December 23, 1986, the Veteran's 
claim of entitlement to a permanent and total disability rating 
for pension purposes was denied.  This decision of the Board is 
final.  See 38 C.F.R. § 20.1104 (2010).

In February 1989, the Veteran submitted an Income-Net Worth And 
Employment Statement (VA Form 21-527).  In a letter received by 
the RO in March 1989, the Veteran indicated that he had submitted 
a (unspecified) claim in December 1988, and that he wished that 
his claim be stopped.  In a letter dated April 4, 1989, the RO 
notified the Veteran that action on his claim had been 
discontinued as requested.

In May 1989, the Veteran's representative submitted a medical 
statement in support of a claim for benefits on behalf of the 
Veteran.

In a letter dated in June 1989, the Veteran indicated that he 
wished to stop his claim.

In a letter dated in August 1989, the Veteran indicated that he 
wished to reopen his claim filed in August or September 1988.  In 
the letter he also indicated that he wished his claim be reopened 
as of September or October 1988.

In a letter dated in September 1989, the Veteran indicated that 
he wished to stop his claims for service or nonservice-connected 
disability.

In a letter dated in October 1989 (received by the RO on October 
20, 1989), the Veteran indicated that he wished to stop his 
claim.

In a letter dated October 25, 1989, the Veteran indicated that he 
wished to reopen his claim filed in August 1988.

In a letter dated November 10, 1989 (received by the RO on 
December 7, 1989), the Veteran indicated that he wished to stop 
his claim.  In a letter dated December 7, 1989, the RO notified 
the Veteran that action on his claim had been discontinued as 
requested.  The RO also notified the Veteran that the claim could 
be reopened at any time, and that if reopened within one year of 
the date of the letter and entitlement is shown, benefits would 
be based on this claim.

Thereafter, in correspondence to the RO dated in October 1990 and 
December 1990, the Veteran provided additional information in 
support of a claim for service connection, but not for 
nonservice-connected disability benefits.

In a letter to the RO dated in January 1991, the Veteran 
requested copies of records associated with his claims for 
service connection and nonservice-connected disability benefits.  
He did not, however, express an interest in reopening a claim. 

A letter from a VA physician dated in January 1991 shows that the 
Veteran was said to be receiving treatment for a psychiatric 
disorder.  There was no indication that the Veteran intended to 
apply for any VA benefits.

A letter from the Veteran's Case Manager at Community Counseling 
Services, dated in February 1991, shows that the Veteran was said 
to be unable to be gainfully employed.  There was no indication 
that the Veteran intended to apply for any VA benefits.

In a letter to the RO dated in March 1991, the Veteran provided 
additional information in support of a claim for service 
connection, but not for nonservice-connected disability benefits.

In a rating decision dated in March 1991, the RO adjudicated the 
Veteran's claim of whether new and material evidence had been 
received to reopen a previously denied claim of service 
connection for a psychiatric disorder. 

In April 1991, the Veteran submitted a timely notice of 
disagreement as to the March 1991 rating decision.  There was no 
indication that the Veteran intended to apply for nonservice-
connected pension benefits.

In May 1991, the Veteran's representative submitted additional 
evidence in support of his claim for service connection for a 
psychiatric disorder.  There was no indication that the Veteran 
intended to apply for nonservice-connected pension benefits.

In July 1991, the Veteran submitted an Appeal To Board Of 
Veterans' Appeals (VA Form 9) as to the issue of service 
connection for a psychiatric disorder.  There was no indication 
that the Veteran intended to apply for nonservice-connected 
pension benefits.

In a rating decision dated in August 1991, the RO continued to 
deny the Veteran's claim to reopen a previously denied claim of 
service connection for a psychiatric disorder. 

In October 1991, the Veteran submitted a letter titled "Reopen 
Claim for Non-Service Connected Disability as filed October 
1988."  In this letter, he specifically requested that his claim 
for nonservice connected disability benefits be reopened.

In a Statement Of Accredited Representative In Appealed Case (VA 
Form 646), dated in January 2009, the Veteran's representative 
asserted that the Veteran wished that his February 1989 statement 
to withdraw his claim should be overlooked because he was 
suffering from stress and a severe mental condition at that time, 
and had no reasoning to understand what he was doing.

Having carefully considered the evidence in this matter, the 
Board finds that an effective date earlier than October 31, 1999, 
is not warranted.  The evidence of record clearly shows that the 
Veteran's claim for nonservice-connected pension benefits was 
finally denied by the Board in December 1986.  Thereafter, 
between February 1989 and November 1989, the Veteran 
intermittently filed claims for nonservice-connected pension 
benefits, followed by requests to withdraw such claims.  While 
there is evidence of record that the Veteran was undergoing 
treatment for a psychiatric disorder, there is no evidence of 
record that the Veteran had no reasoning to understand what he 
was doing as the record shows that he was simultaneously pursuing 
a claim for service connection for a psychiatric disorder.  
Moreover, following a denial by the RO to reopen his claim for 
service connection for a psychiatric disorder in August 1991, the 
Veteran promptly resumed efforts to secure nonservice-connected 
pension benefits in October 1991.

Prior to October 1991, the Veteran's most recent withdrawal in 
November 1989 was followed by the December 1989 letter from the 
RO specifying that the claim could be reopened at any time, and 
that if reopened within one year of the date of the letter and 
entitlement is shown, benefits would be based on this claim.  
There is no evidence of record that the Veteran submitted a 
request, either formal or informal, to reopen his claim for 
nonservice-connected pension benefits within one year of December 
1989.

The Court has held that a claimant may assert a claim expressly 
or impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).  Significantly, however, in Brannon v. West, 12 Vet. App. 
32 (1998), the Court observed that while VA must interpret a 
claimant's submissions broadly, it is not required to conjure up 
issues that were not raised by the claimant.  The Court has 
further held that VA is not held to a standard of prognostication 
when determining what issues are presented.  See Talbert v. 
Brown, 7 Vet. App. 352, 356- 57; Allin v. Brown, 6 Vet. App. 207, 
213 (1994): "[t]here must be some indication . . . that [a 
claimant] wishes to raise a particular issue . . . . The 
indication need not be express or highly detailed; it must only 
reasonably raise the issue".  (These cases involve the Board, not 
an RO, but it is clear that the reasoning employed by the Court 
applies to all levels within VA. Cf. EF v. Derwinski, 1 Vet. App. 
324, 326 (1991)).

As noted above, following the Veteran's November 1989 
correspondence to the RO, he continued to provide evidence in 
support of his claim for service connection for a psychiatric 
disorder, but he did not suggest any interest in pursuing a claim 
for nonservice-connected pension benefits until his October 1991 
letter to the RO.  
Accordingly, even under the most liberal reading possible, it 
cannot be said that any correspondence from the Veteran dated 
between November 1989 and October 1991 also included a claim, 
formal or informal, for nonservice-connected pension benefits.  
The Veteran's intent to seek such benefits was clearly set forth 
in his claim to reopen in October 1991.

No date earlier than the date of claim, October 31, 1991, can be 
assigned as the effective date for nonservice-connected pension 
benefits.  Thus, it is the appropriate effective date for the 
grant of nonservice-connected pension benefits.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

Finally, the Board also notes that although the date on which the 
Veteran became totally and permanently disabled is unclear, as 
noted above, there is no indication that the Veteran's 
disabilities were so incapacitating that he was prevented from 
filing a disability pension claim earlier (as he was pursuing a 
service connection claim during that same time period in 
question).

For reasons and bases expressed above, the Board concludes that a 
preponderance of the evidence is against the Veteran's claim of 
entitlement to an earlier effective date for the award of 
nonservice-connected pension benefits.  The benefit sought on 
appeal is, therefore, denied.


ORDER



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


